Cite as 2017 Ark. App. 283

                 ARKANSAS COURT OF APPEALS
                                   DIVISIONS I, III & IV
                                      No. CV-16-936

THOMAS BURTON AND CINDY                           Opinion Delivered: May 10, 2017
BURTON
                 APPELLANTS                       APPEAL FROM THE LAFAYETTE
                                                  COUNTY CIRCUIT COURT
V.                                                [NO. 37CV-15-21]

                                                  HONORABLE CARLTON D. JONES,
AMERICAN GAMEBIRD RESEARCH                        JUDGE
EDUCATION AND DEVELOPMENT
FOUNDATION, INC.                                  DISMISSED WITHOUT PREJUDICE
                    APPELLEE

                           RITA W. GRUBER, Chief Judge

       Thomas and Cindy Burton appeal the denial of their motion for attorney’s fees in the

action filed against them by American Gamebird Research Education and Development

Foundation, Inc. (AGRED). This case is a companion case to American Gamebird Research

Education & Development Foundation, Inc. v. Burton, 2017 Ark. App. 297, which we also hand

down today. The Burtons assert that under Arkansas Code Annotated section 16-22-308

(Repl. 1999), they were entitled to attorney’s fees as the prevailing party in a contract case.

AGRED responds that attorney’s fees were unavailable because its claim sounded in tort.

       The Burtons’ sole point on appeal is that the trial court erred in ruling that attorney’s

fees were statutorily unavailable. Because today we reverse and remand the underlying case,

see id., the merits of the present appeal are not ripe for our review.

       Dismissed without prejudice.

       VIRDEN, GLADWIN , HARRISON, GLOVER, WHITEAKER, HIXSON, MURPHY, and

BROWN, JJ., agree.
                                Cite as 2017 Ark. App. 283

       McMath Woods P.A., by: Samuel E. Ledbetter; and Joseph Hamilton Kemp, PLLC, by:

Joseph Hamilton Kemp, for appellants.

       Bell & Boyd, PLLC, by: Michael W. Boyd and Karen Talbot Gean, for appellee.




                                            2